DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see claims filed 2/18/2020, with respect to 1-5, and 8-10 have been fully considered and are persuasive.  The 35 USC 102 (a) (1) rejection of claims 1-5 and 8-10 has been withdrawn. 
Applicant’s arguments, see claims filed 2/18/2020, with respect to 11-13 have been fully considered and are persuasive.  The 35 USC 103 (a) (1) rejection of claims 11-13 has been withdrawn. 
Allowable Subject Matter
Claim 1-5 and 8-13 allowed.
Regarding claim 1, the cited prior art doesn’t expressly teach claim as amended specially the layout of the first and second sheet layers as claimed. Hence claim 1 is deemed allowable.
Claims 2-5, 8-13 deepened on allowable claim 1 hence claims 2-5 and 8-13 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382.  The examiner can normally be reached on M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836